10-4615-ag
         Baldeh v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A094 824 931


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _______________________________________
12
13       OUSAINE BALDEH,
14                Petitioner,
15
16                          v.                                  10-4615-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Richard M. Evans, Assistant
28                                     Director; Nancy E. Friedman, Senior
29                                     Litigation Counsel, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ousaine Baldeh, a native and citizen of the

 6   Gambia, seeks review of an October 15, 2010, order of the

 7   BIA affirming the November 25, 2008, decision of Immigration

 8   Judge (“IJ”) Gabriel C. Videla denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Ousaine Baldeh,

11   No. A094 824 931 (B.I.A. Oct. 15, 2010), aff’g No. A094 824

12   931 (Immigr. Ct. N.Y. City Nov. 25, 2008).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.   Under the circumstances of

15   this case, we review the IJ’s decision as supplemented by

16   the BIA’s decision.    See Yan Chen v. Gonzales, 417 F.3d 268,

17   271 (2d Cir. 2005).

18       Baldeh argues that the IJ’s adverse credibility finding

19   was not supported by the inconsistencies in his testimony.

20   However, as the BIA found, Baldeh’s appeal to the BIA did

21   not present any specific challenges to the IJ’s adverse

22   credibility finding.   Accordingly, we decline to consider


                                    2
 1   Baldeh’s challenges to the adverse credibility finding

 2   because he failed to exhaust the arguments by presenting

 3   them to the BIA in the first instance.    See Lin Zhong v.

 4   U.S. Dep't of Justice, 480 F.3d 104, 122 (2d Cir. 2007)

 5   (reaffirming that this Court “may consider only those issues

 6   that formed the basis for [the BIA’s] decision”).    Because

 7   Baldeh’s requests for asylum, withholding of removal, and

 8   CAT relief shared the same common factual basis, the

 9   agency’s finding that his testimony was not credible

10   supports the agency’s denial of all three forms of relief.

11   See Paul v. Gonzales, 444 F.3d 148, 155–56 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2) and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23
24




                                    3